DETAILED ACTION
Claims 1, 3, 5 and 7-9 (filed 08/09/2022) have been considered in this action.  Claims 1, 3 and 9 have been amended.  Claims 5 and 7-8 have been presented in the same format as originally filed.  Claims 2, 4 and 6 have been canceled.

Response to Arguments
Applicant's arguments, see page 5 paragraph 2, filed 08/09/2022, with respect to objection to the drawings have been fully considered but they are not persuasive.
MPEP 608.02 [R-10.2019] states:
“The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented. When the nature of such subject matter admits of illustration by a drawing and the applicant has not furnished such a drawing, the Commissioner may require its submission within a time period of not less than two months from the sending of a notice thereof. Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.”

Applicant’s specification admits:
“[0033] The local minima 3a, 3b, 3c are then sorted based on the value, according to amount, of the respective local minima 3a, 3b, 3c, as shown in FIG. 3. Here, the numerical value in the circle symbols of the local minima 3a, 3b, 3c indicates a sorting sequence of the local minima 3a, 3b, 3c. The local minima 3a, 3b, 3c and the corresponding time instants are transmitted to a control device in the technical installation. The control device allows an operator to selectively determine the ranges within the time range 1, which are relevant to taking appropriate measures within the context of an alarm message cluster.”

This statement is interpreted to mean that these “circle symbol” features are shown in Figure 3, however figure 3 is devoid of any circles showing the sorting sequence.  Therefore, the drawings are contradictory to what is admitted as being in the drawings, and the objection to the drawings is maintained.    Additionally, the feature of local minima and a sorting method for the local minima is claimed in at least claims 1 and 3.  Therefore, a drawing is considered necessary to understand the claimed feature described in paragraph [0033] as being shown in the figures, because it is a feature expressly claimed by the applicant.
A shorted statutory period of 2 months is applied as required by MPEP 608.02.

Applicant’s arguments, see page 6 paragraph 1, filed 08/09/2022, with respect to rejection of claims 3-6 and 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 3-6 and 8 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 6 paragraph 3, filed 08/09/2022, with respect to rejection of the subject matter in claim 2 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant has argued that the combination of Ramadoss and Black fail to teach the concepts amended into claim 1 from the previously presented claim 2.  The only specific arguments provided by the applicant are that Ramadoss and Black fail to teach that a “totaling function” is performed and that the local minima are found “along a course” of the totaling function.  The examiner disagrees.
According to the applicant’s specification a “totaling function” is a computer program that performs the function of “[0031] The totaling function 2 forms the number of alarm messages which are active at a specific time instant within the specific time range 1”.  A totaling function is a function that is performed by a “management system” which is described as being performed by a computer or computers ([0009]-[0010]), thus it would be understood by a person having ordinary skill in the art that a “totaling function” is part of a computer software program executing on the computer to perform functions relating to totaling of alarms.  A “totaling function” can thus be, under the broadest reasonable interpretation, considered a computer program that processes information relating to the totality of alarms within a certain time range.  
Black shows a computer program with steps executed in accordance with Figure 1 of black, such that all steps performed within the process of figure 1 can be considered a part of the “totaling function” because Figure 2 of Black shows the results of executing the process shown in Figure 1.  Figure 2 clearly shows that total alarm counts for a time range of 4 weeks is shown, that were determined by a computer program showing relative sizes of circles/dots/graphics that correlate with the various alarm counts for respective days and hours within that 4 week period, including the smallest circles/dots/graphics corresponding to the minimum/minima within that time range.  In this case, the “totaling function” corresponds to the steps performed by the computer in order to display the resulting information of Figure 2.  As described by Black in paragraph [0020], a user can change the time range, and thus can execute the “totaling function” of the steps 101-106 in Figure 1 of Black to determine a new console display such as that of Figure 2 using the new time range when desired by an operator.  When a new time range is entered, a new set of local minima are found because only those alarms/events that occur within the desired time range are determined  and totaled, and thus the hours and days where the fewest alarms occurred would be shown in the console display as the smallest circle/dot/graphic.  This is explained by Black wherein “[0019] The histograms in the form of bars and columns make it possible, for instance, to quickly identify that the day with the lowest alarm count overall in chart 235 is Wednesday, and that the hour with the highest alarm count in a day in chart 235 is 2 am.”.  Everything shown in the console display of Figure 2 was determined by the computer of Black, thus everything that is a result shown on the display must have been calculated/determined while the “totaling function” is executed because it is the computer program of Black that is determining the total of alarm counts in different time ranges, along with when local minima of alarm counts occur within that time range according to the computer program invention of Black.  As noted in paragraph [0021] of Black, “[0021] A plurality of different information can be identified by an individual viewing the chart 235. Hourly alarm counts seem to decline just before shift changes (here for an example 12-hour work shifts per day changing at 6 am and 6 pm). Wednesdays have the lowest daily alarm count. Saturdays and Sundays have the highest counts. This may be explained by the workers with the most seniority having the most flexibility in shift assignment, tending to avoid weekend shifts wherever possible”.  Because the information displayed in the console display 200 was determined by a computer performing a task that determines the total alarm counts at various time steps during a time range, it is considered that this fits within the user-provided explanation of what a “totaling function” is, and reads on all claimed elements relating to the totaling function.  Black is thus considered to perform all of “determining at least one time instant while i) totaling all active alarm messages in the specific time range and determining an associated totaling function, ii) identifying local minima along a course of the associated totaling function and iii) transmitting the identified local minima to the control device, within the specific time range, at which an output alarm message arrives in the technical installation; and d) transmitting the at least one time instant to a control device, which is configured to display the detected alarm messages” because it totals alarms across a given time range, finds local minima within that time range, and outputs the local minima to a control device for display when it executes the computer program that realizes the display output of Figure 2 of Black.  A person having ordinary skill in the art would understand that in order for the relative count of alarms during different time steps within a time range to be displayed, the computer must have determined a running count of active alarms along that time range, and especially because the relative size of circles/dots/graphics are corresponding to that running total alarm count, properly adding and removing alarms from the count when the alarm conditions are triggered or cleared.  Accordingly, Black teaches a “totaling function” because this running total is known in order for the display of Figure 2 to be created, and the information displayed by Figure 2 is determined during the same computer program executing those functions.
It is therefore considered that Black teaches all of the features argued by the applicant, and is sufficient for rejection under 35 U.S.C. 103 when considered in view of Ramadoss.  

Information Disclosure Statement
The information disclosure statement filed 04/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided documents fail to comply with the requirements of 37 CFR 1.98(a)(3)(i) and 37 CFR 1.98(a)(3)(ii).  No English-language equivalent or explanation of the relevance of the reference document noted in the above IDS has been filed, and thus the reference document has not been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “[0033] The local minima 3a, 3b, 3c are then sorted based on the value, according to amount, of the respective local minima 3a, 3b, 3c, as shown in FIG. 3. Here, the numerical value in the circle symbols of the local minima 3a, 3b, 3c indicates a sorting sequence of the local minima 3a, 3b, 3c” as described in the specification.  This portion of the specification is describing features that are not shown in Figure 3, as there is no sorting shown, nor any circles showing numerical values for a sorting sequence.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadoss et al. (US 20160328954, hereinafter Ramadoss) in view of Black (US 20150109305, hereinafter Black).


In regards to Claim 1, Ramadoss teaches “A method for identifying an output alarm message of an alarm message cluster in a management system of a technical installation, the method comprising: a) detecting alarm messages arriving in the management system of the technical installation and storing the detected alarm messages in a storage device” (Fig. 1 and 13 shows management system of technical installation; [0007] An example method includes retrieving process control data generated in a process control system during a historical period of time. The process control data includes alarm data associated with alarms activated during the historical period of time...The example method further includes storing the alarm activation timeline in a database; [0024] Accordingly, in the examples disclosed herein, visual timelines of particular alarm floods and/or other alarm patterns occurring during a specified period of time may be saved in a database of historical alarm patterns. In some examples, these historical timelines include icons corresponding to all alarms activated during the relevant period of time. That is, while timelines representing live data (based on substantially real-time updates) typically only display icons for active alarms, example historical alarm timelines include icons representing the activation of every alarm during the relevant period including, for example, alarms that have been resolved (e.g., through operator action) or otherwise cleared (e.g., a fleeting alarm). In this manner, the entire sequence of alarms activated during the period of interest may be saved and recalled for subsequent reference; [0030] In some examples, the operator station 104 of FIG. 1 enables the storage of an activation alarm timeline in memory to be recalled for reference, training, and/or subsequent analysis.; [0037] FIG. 2 illustrates an example manner of implementing the example operator station 104 of FIG. 1. The example operator station 104 of FIG. 2 includes .... an example historical data archive 206, ...an example alarm activation timeline database 212; [0039] The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline). Additionally, in some examples, as the alarm data is received via the communication interface 204, the alarm data is stored in the historical data archive 206 for later retrieval and/or analysis; wherein an alarm flood and an alarm cluster are equivalents) “b) defining a specific time range for further processing of the detected alarm messages contained in the specific time range” ([0030] The alarm presentation interface also displays alarm activation timelines that graphically represent all alarms activated during a historical period of time. In some examples, the historical period of time includes a most recent or current period of time (e.g., the time between a past point in time and the present time). In some examples, the most recent period of time for the alarm activation timeline corresponds to the period of time represented in an active alarm timeline; [0044]  In some examples, the historical period of time for an alarm activation timeline may correspond to the time span associated with an active alarm timeline currently being viewed by an operator. In this manner, the operator may toggle between views of the active alarm timeline and the alarm activation timeline to visually compare what alarms are currently active relative to what alarms have already been cleared. In other examples, the historical period of time may be some other period of time designated by an operator. In some examples, an operator or other user may desire to store an alarm activation timeline for a particular historical period of time for later reference. For example, the particular historical period of time may correspond to an alarm flood or other pattern of alarms that the operator or other user desires to review to determine and/or improve the effectiveness of the operator's response strategy. Accordingly, in some examples, an operator may designate the particular period of time for an alarm activation timeline and save the timeline in the example alarm activation timeline database 212; [0053] FIG. 3 illustrates an example alarm presentation interface 300 generated by the example operator station 104 of FIGS. 1 and/or 2 with an example active alarm timeline 302. In the illustrated example, the active alarm timeline 302 includes active alarm icons 304 to graphically represent the temporal relationship of active alarms within the process control system 100 during a time span for the timeline 302; [0059] In some examples, the right-most extent or leading edge of the timescale 306 corresponds to a current or present time. In some examples, the right-most edge of the timescale 306 corresponds to a future point in time associated with an end of the current base incremental unit of time. For example, if the actual time is 1:58:07 PM and the base unit of time is 1 minute (as in the illustrated example), the right-most extent of the timescale is rounded up and shifted to 1:59:00 PM. In this manner, the full width of the time interval between 1:58 and 1:59 PM (associated with the current incremental unit of time) is available to display icons representative of alarms activated during that period) “c) determining at least one time instant...within the specific time range, at which an output alarm message arrives in the technical installation;” ([0039]  The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0041] an active alarm timeline refers to a timeline that visually represents the temporal relationship of the initial occurrence, onset, or activation of alarms that are still active within a process control system at a current point in time. In some examples, the active alarm timeline may be limited to a specific time span such that the temporal relationship of alarms activated outside of the specified time span, though still active, are not represented in the timeline. In some such examples, an indication of the number of active alarms outside the time span may nevertheless be provided in conjunction with the timeline; [0042]  each active alarm in the process control system 100 is represented by a corresponding icon within the active alarm timeline. As alarms are cleared and become inactive (e.g., resolved via corrective actions taken by an operator), the corresponding icons in an active alarm timeline disappear because such alarms are no longer active “and d) transmitting the at least one time instant to a control device, which is configured to display the detected alarm messages” (Fig. 3-8 show presentation of alarm time information alarm messages; [0038] In the illustrated example, the alarm presentation module 202 provides data to a display to graphically represent relevant information to an operator. In some examples, the data includes user interfaces such as the alarm presentation interfaces shown and described in connection with FIGS. 3-6. Further, in some examples, the alarm presentation module 202 receives inputs provided by the operator and/or other user of the operator station 104 interacting with the user interfaces output to the display. [0039] the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0102] One or more output devices 1324 are also connected to the interface circuit 1320 of the illustrated example. The output devices 1324 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display, a cathode ray tube display (CRT), a touchscreen, a tactile output device, a light emitting diode (LED), a printer and/or speakers). The interface circuit 1320 of the illustrated example, thus, typically includes a graphics driver card, a graphics driver chip or a graphics driver processor). 
Ramadoss fails to teach “i) totaling all active alarm messages in the specific time range and determining an associated totaling function; ii) identifying local minima of the associated totaling function; and iii) transmitting the identified local minima to the control device”.
Black teaches “c) determining at least one time instant while i) totaling all active alarm messages in the specific time range and determining an associated totaling function” (Fig. 1, 2 and [0005] Disclosed embodiments include charts for viewing event occurrence counts and methods of displaying event occurrence counts using such charts. The charts have layouts that facilitate viewing patterns of event occurrence counts that makes periodic patterns (e.g., hourly or daily) readily apparent to individuals through visual inspection; [0012] FIG. 1 is a flow chart that shows steps in an example method 100 of charting event occurrence counts with a chart having layouts highlighting event occurrence patterns. In one embodiment the event data is alarm data; [0013] Step 102 comprises processing recorded event data obtained during operation of an industrial process over a period of time to generate chart entries representing occurrence counts and chart position information. The event data can be obtained automatically from sensors or by manual (an individual's) entries. The chart position information includes an x-axis with a first time interval between x-positions for the chart entries including a first beginning time and a first ending time, and a y-axis with a second time interval different from the first time interval between y-positions of the chart entries including a second beginning time and a second ending time; [0014] Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions.Fig.2 and  [0016]  The hours on the y-axis and the days of the week on the x-axis may be considered time buckets (as they "hold" event occurrence date) in addition to being time ranges. The time period represented by the entire set of data displayed in the chart 235 need not be explicitly called out on any of the chart axes, but is shown in FIG. 2 using a time range control feature 215 having a time period display portion, that being a five (5) week period as an example; [0020] The "time range control" feature 215 showing "week 28-32" with change button 216 is one arrangement for controlling the display of the total time range of the data in the chart 235.) “ii) identifying local minima of the associated totaling function” (Fig. 2 shows chart with identification of local minima, which the examiner interprets to mean the time instances for which the fewest number of alarms events occurred, as these are scaled to the size of the "bubble" or bar; [0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count... A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein the smallest bubble is applied to the counts with the minimum [0018] The bubble elements 237 vary in area with changes in the value being represented, so their diameter varies as the square root of the display value. This aspect is standard in bubble charts. A typical working system display system auto scales the bubble sizes to the data set to avoid, or at least minimize, overlaps between the largest bubbles; [0019] The time division count sums that indicate a relative magnitude of a count sum across the x-positions and count sums across the y-positions are shown with histograms in the form of rectangular bars and columns as the feature attribute. Bars are positioned for the x-positions adjacent to the ending time of Saturday (Saturday shown as 688 events) and columns for the y-positions adjacent to the ending time 23 hours (23 hours shown as 127 events). The histograms in the form of bars and columns make it possible, for instance, to quickly identify that the day with the lowest alarm count overall in chart 235 is Wednesday, and that the hour with the highest alarm count in a day in chart 235 is 2 am) “and iii) transmitting the identified local minima to the control device, within the specified time range, at which an output alarm message arrives in the technical installation” (Fig.2 shows a display [0009] FIG. 2 is an example console display including a console and a display device shown as a screen displaying an example chart of event occurrence counts having a layout that highlights event occurrence patterns, according to an example embodiment; [0013] Step 101 comprises providing a computing device and a charting algorithm executed by the computing device implementing steps 102-106. Step 102 comprises processing recorded event data obtained during operation of an industrial process over a period of time to generate chart entries representing occurrence counts and chart position information. The event data can be obtained automatically from sensors or by manual (an individual's) entries; [0015] The console 220 includes a computing device 225 (e.g., digital signal processor (DSP)) and an associated memory 221 that stores a disclosed charting algorithm executed by the computing device 225. The chart 235 is generally displayed on the screen 210 and is customized by actions initiated by a process operator within the control room of a plant or on the manufacturing floor, or by a technician, engineer or manager, such as by utilizing the time range control feature 215 provided on the console 220 to set some multiple of the larger time scale for the chart 235; wherein it would be well understand that a display is receiving (i.e. transmitted from) the information for display from a computer/processor).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the alarm timeline of Ramadoss with the ability to total the count of alarms in each time segment of a timeline and identify the time segments with the lowest counts by displaying them as smaller bubbles or bars relative to each time segment as taught by Black because it would gain the added benefit described in paragraphs [0021]-[0025] of Black because “[0026] Seeing the above-described patterns and deriving these preliminary conclusions would be very difficult or not possible using standard alarm viewers, which are essentially text-based multi-line lists.”.  In other words, by incorporating the alarm counting and display methodologies of Black into Ramadoss, a person having ordinary skill would expect to have increased alarm flood understanding as the alarm floods can be attributed to specific times and be visually understood by an operator.  By combining these elements, it can be considered taking the known system that aggregates alarms and displays them along a timeline to show when alarms occur, and improve it with the known system that counts the number of alarms in each time segment and distinguishes the smallest alarm counts with visual elements that correspond to that local minima of alarm counts to achieve the predictable result of an alarm timeline that shows the number of alarms attributed to each time region by visually displaying a sized element that corresponds to those counts of alarms, with the smallest number having the smallest visual indicator.

In regards to Claim 3, Ramadoss and Black teach the method for identifying an alarm message in a cluster as incorporated by claim 1 above.  Black further teaches “The method as claimed in claim 1, wherein the local minima are sorted based on a specific criterion and transmitted to the control device” ([0014] Step 103 comprises positioning respective ones of the chart entries at intersections between the x-positions and y-positions by placing an element at the intersections having a first feature attribute which indicates a relative magnitude of its event count. Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions. Step 105 comprises representing the time division count sums with a second feature attribute. Step 106 comprises positioning the time division count sums for the x-positions adjacent to the second ending time and for the y-positions adjacent to the first ending time. The method generally further comprises displaying the chart on a display screen, such as a screen within the control room of a plant, or on the manufacturing floor of the plant.[0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count. For example, the bubble element 237 at the intersection of Thursday and 11 am is shown having an event count of 28 that can be displaced upon a user's cursor passing there over. A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein bubble legend shows that there is a specific criteria for each of the bubble sizes; wherein the sorting is by time as the size of bubbles are displayed according to times).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the alarm timeline of Ramadoss with the ability to total the count of alarms in each time segment of a timeline and identify the time segments with the lowest counts by displaying them as smaller bubbles or bars relative to each time segment as taught by Black because it would gain the added benefit described in paragraphs [0021]-[0025] of Black because “[0026] Seeing the above-described patterns and deriving these preliminary conclusions would be very difficult or not possible using standard alarm viewers, which are essentially text-based multi-line lists.”.  In other words, by incorporating the alarm counting and display methodologies of Black into Ramadoss, a person having ordinary skill would expect to have increased alarm flood understanding as the alarm floods can be attributed to specific times and be visually understood by an operator.  By combining these elements, it can be considered taking the known system that aggregates alarms and displays them along a timeline to show when alarms occur, and improve it with the known system that counts the number of alarms in each time segment and distinguishes the smallest alarm counts with visual elements that correspond to that local minima of alarm counts so that the elements on the screen are sorted according to their alarm count magnitude to achieve the predictable result of an alarm timeline that shows the number of alarms attributed to each time region by visually displaying a sized element that corresponds to those counts of alarms, with the smallest number having the smallest visual indicator.

In regards to Claim 5, Ramadoss and Black teach the method for identifying an alarm message in a cluster as incorporated by claim 3 above.  Black further teaches “The method as claimed in claim 3, wherein the specific criterion comprises a value according to an amount of the local minima” ([0014] Step 103 comprises positioning respective ones of the chart entries at intersections between the x-positions and y-positions by placing an element at the intersections having a first feature attribute which indicates a relative magnitude of its event count. Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions. Step 105 comprises representing the time division count sums with a second feature attribute. Step 106 comprises positioning the time division count sums for the x-positions adjacent to the second ending time and for the y-positions adjacent to the first ending time. The method generally further comprises displaying the chart on a display screen, such as a screen within the control room of a plant, or on the manufacturing floor of the plant.[0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count. For example, the bubble element 237 at the intersection of Thursday and 11 am is shown having an event count of 28 that can be displaced upon a user's cursor passing there over. A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein bubble legend shows that there is a specific criteria for each of the bubble sizes, based on the value/magnitude of the count).

In regards to Claim 7, Ramadoss and Black teach the method for identifying an alarm message in a cluster as incorporated by claim 1 above.  Ramadoss further teaches “The method as claimed in claim 1, wherein the control device is configured to predetermine the specific time range in accordance with step b)” ([0030] The alarm presentation interface also displays alarm activation timelines that graphically represent all alarms activated during a historical period of time. In some examples, the historical period of time includes a most recent or current period of time (e.g., the time between a past point in time and the present time). In some examples, the most recent period of time for the alarm activation timeline corresponds to the period of time represented in an active alarm timeline; [0044] In other examples, the historical period of time may be some other period of time designated by an operator. In some examples, an operator or other user may desire to store an alarm activation timeline for a particular historical period of time for later reference. For example, the particular historical period of time may correspond to an alarm flood or other pattern of alarms that the operator or other user desires to review to determine and/or improve the effectiveness of the operator's response strategy. Accordingly, in some examples, an operator may designate the particular period of time for an alarm activation timeline and save the timeline in the example alarm activation timeline database 212; [0049] In some examples, the timescale generator 214 determines the particular duration for the overall timescale based on the pixel-width of the entire space provided for the alarm timeline divided by the base incremental unit of time. Further, in some examples, the timescale generator 214 determines the particular marking and labeling of the timescale to be used based on the designated base unit of time; [0073] In the illustrated example of FIG. 5, the pop-up interface 500 includes a start time box 506 and an end time box 508 in which the beginning and end time of the particular alarm activation timeline may be designated. In some examples, the start time and end time boxes 506, 508 are automatically populated based on the position of the box 416 set by a user as shown in FIG. 4; [0092] At block 1208, the example alarm presentation module 202 determines the available width for the alarm timeline. In some examples, the available width is based on a number of pixels. As such, in some examples, the available width for the alarm timeline depends upon the overall size of the window or application frame in which the alarm presentation interface is displayed, the resolution of the screen displaying the alarm presentation interface, and the portion of the alarm presentation interface designated for the alarm timeline).  Black also teaches ([0020] The "time range control" feature 215 showing "week 28-32" with change button 216 is one arrangement for controlling the display of the total time range of the data in the chart 235. The time range increment of the selection made using the time range control feature 215 is sized to be at least the size of the largest summed range, which as shown in chart 235 is a week, or some integer multiple of same, such as the 5 weeks shown in FIG. 2).

In regards to Claim 8, Ramadoss and Black teach the method for identifying an alarm message in a cluster as incorporated by claim 1 above.  Ramadoss further teaches “The method as claimed in claim 1, wherein the identified local minima and detected alarm messages are presented to an operator of the technical installation in an automated manner via the control device” (Fig. 3-8 show "local minima" (i.e. time instants with only a single alarm) and corresponding alarm message; the system adds up the number of alarms in each incremental time period in order to display the number of alarms in a stack, thus it knows where time spans of the fewest active alarms are and are visually shown through the number of symbols, and indeed knows the number of alarms and thus the ‘local minima’ at all time points [0042]  each active alarm in the process control system 100 is represented by a corresponding icon within the active alarm timeline. As alarms are cleared and become inactive (e.g., resolved via corrective actions taken by an operator), the corresponding icons in an active alarm timeline disappear because such alarms are no longer active; [0080] in some examples as shown in FIG. 8, an excess alarm icon 804 is provided at the top of the stack of alarm icons with a number indicating the number of alarms not represented with an icon within that particular incremental period of time; according to the applicant’s own specification “[0018] the local minima of this totaling function are determined via mathematical methods known per se” thus by applicant’s own admission, finding local minima of a system that counts the number of alarms in a time slice, as taught by Ramadoss, is known) “and wherein the detected alarm messages have accumulated in a specific range about the local minima in the technical installation” ([0065] As shown in the illustrated example of FIG. 3, the display control banner 316 includes an activation history button 334. In some examples, the activation history button 334 is provided to enable an operator and/or other user to access historical process control data (e.g., alarm data and/or control action data) to generate and display an alarm activation timeline shown and described more fully below; [0066] FIG. 4 illustrates the example alarm presentation interface 300 of FIG. 3 with an example alarm activation timeline 402 in place of the active alarm timeline 302 shown in FIG. 3. The example timeline 402 of FIG. 4 corresponds to the same period of time as the active alarm timeline 302 of FIG. 3. As shown in the illustrated example, the alarm activation timeline 402 includes historic alarm icons 404 to graphically represent the temporal relationship of each alarm within the process control system 100 that was historically activated during the time span for the timeline 402. As shown in the illustrated example, there are more historic alarm icons 404 in the alarm activation timeline 402 of FIG. 4 than active alarm icons 304 in the active alarm timeline 302 of FIG. 3 because the alarm activation timeline 402 represents alarms that have already cleared and/or were suppressed from display in the active alarm timeline 302. As shown in the illustrated example, the historic alarm icons 404 representative of active alarms (corresponding to the active alarm icons 304 of FIG. 3) are identified in the alarm activated timeline 402 by shading. In other examples, the historic alarm icons 404 that correspond to active alarms may be identified or distinguished in any other visual manner (e.g., color change, highlighting, blinking, etc.). In other examples, the historic alarm icons 404 that correspond to active icons are not demarcated relative to icons representative of previously activated but no longer active alarms; [0073] In the illustrated example of FIG. 5, the pop-up interface 500 includes a start time box 506 and an end time box 508 in which the beginning and end time of the particular alarm activation timeline may be designated. In some examples, the start time and end time boxes 506, 508 are automatically populated based on the position of the box 416 set by a user as shown in FIG. 4. In some examples, the pop-up interface 500 includes a padding box 510 designating a time period before the designated start time and after the designated end time of the alarm activation timeline during which process control data will be saved and associated with the timeline).

In regards to Claim 9, Ramadoss teaches “An operation station server of a management system in a technical installation, comprising: a processor; and memory” (Fig. 1, 2 and 13 and [0097] FIG. 13 is a schematic illustration of an example processor platform 1300 that may be used and/or programmed to carry out the example methods of FIGS. 9-12, and/or, more generally, to implement the example operator station 104 of FIGS. 1 and/or 2. The processor platform 1300 can be, for example, a server, a personal computer...[0099] The processor 1312 of the illustrated example includes a local memory 1313 (e.g., a cache)) “wherein the operation station server is configured to: a) detect alarm messages arriving in the management system of the technical installation and store the detected alarm messages in a storage device” (Fig. 1 and 13 shows management system of technical installation; [0007] An example method includes retrieving process control data generated in a process control system during a historical period of time. The process control data includes alarm data associated with alarms activated during the historical period of time...The example method further includes storing the alarm activation timeline in a database; [0030] In some examples, the operator station 104 of FIG. 1 enables the storage of an activation alarm timeline in memory to be recalled for reference, training, and/or subsequent analysis.; [0037] FIG. 2 illustrates an example manner of implementing the example operator station 104 of FIG. 1. The example operator station 104 of FIG. 2 includes .... an example historical data archive 206, ...an example alarm activation timeline database 212; [0039] The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline). Additionally, in some examples, as the alarm data is received via the communication interface 204, the alarm data is stored in the historical data archive 206 for later retrieval and/or analysis) “b) define a specific time range for further processing of the detected alarm messages contained in the specific time range;” ([0030] The alarm presentation interface also displays alarm activation timelines that graphically represent all alarms activated during a historical period of time. In some examples, the historical period of time includes a most recent or current period of time (e.g., the time between a past point in time and the present time). In some examples, the most recent period of time for the alarm activation timeline corresponds to the period of time represented in an active alarm timeline; [0044]  In some examples, the historical period of time for an alarm activation timeline may correspond to the time span associated with an active alarm timeline currently being viewed by an operator. In this manner, the operator may toggle between views of the active alarm timeline and the alarm activation timeline to visually compare what alarms are currently active relative to what alarms have already been cleared. In other examples, the historical period of time may be some other period of time designated by an operator. In some examples, an operator or other user may desire to store an alarm activation timeline for a particular historical period of time for later reference. For example, the particular historical period of time may correspond to an alarm flood or other pattern of alarms that the operator or other user desires to review to determine and/or improve the effectiveness of the operator's response strategy. Accordingly, in some examples, an operator may designate the particular period of time for an alarm activation timeline and save the timeline in the example alarm activation timeline database 212; [0053] FIG. 3 illustrates an example alarm presentation interface 300 generated by the example operator station 104 of FIGS. 1 and/or 2 with an example active alarm timeline 302. In the illustrated example, the active alarm timeline 302 includes active alarm icons 304 to graphically represent the temporal relationship of active alarms within the process control system 100 during a time span for the timeline 302; [0059] In some examples, the right-most extent or leading edge of the timescale 306 corresponds to a current or present time. In some examples, the right-most edge of the timescale 306 corresponds to a future point in time associated with an end of the current base incremental unit of time. For example, if the actual time is 1:58:07 PM and the base unit of time is 1 minute (as in the illustrated example), the right-most extent of the timescale is rounded up and shifted to 1:59:00 PM. In this manner, the full width of the time interval between 1:58 and 1:59 PM (associated with the current incremental unit of time) is available to display icons representative of alarms activated during that period) “c) determine at least one time instant, within the specific time range, at which an output alarm message arrives in the technical installation;” ([0039]  The alarm data may include, for example, descriptions of alarms, times the alarms were triggered, sources of the alarms, importance or priority of the alarms, states of the alarms (e.g., acknowledged or not, active or not), parameters that triggered the alarms, values of the parameters, etc. In some examples, the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0041] an active alarm timeline refers to a timeline that visually represents the temporal relationship of the initial occurrence, onset, or activation of alarms that are still active within a process control system at a current point in time. In some examples, the active alarm timeline may be limited to a specific time span such that the temporal relationship of alarms activated outside of the specified time span, though still active, are not represented in the timeline. In some such examples, an indication of the number of active alarms outside the time span may nevertheless be provided in conjunction with the timeline; [0042]  each active alarm in the process control system 100 is represented by a corresponding icon within the active alarm timeline. As alarms are cleared and become inactive (e.g., resolved via corrective actions taken by an operator), the corresponding icons in an active alarm timeline disappear because such alarms are no longer active “and d) transmit the at least one time instant to a control device, which is configured to display the detected alarm messages” (Fig. 3-8 show presentation of alarm time information alarm messages; [0038] In the illustrated example, the alarm presentation module 202 provides data to a display to graphically represent relevant information to an operator. In some examples, the data includes user interfaces such as the alarm presentation interfaces shown and described in connection with FIGS. 3-6. Further, in some examples, the alarm presentation module 202 receives inputs provided by the operator and/or other user of the operator station 104 interacting with the user interfaces output to the display. [0039] the alarm data is updated in substantially real-time and presented to an operator via the alarm presentation module 202 (e.g., within an alarm list and/or an alarm timeline); [0102] One or more output devices 1324 are also connected to the interface circuit 1320 of the illustrated example. The output devices 1324 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display, a cathode ray tube display (CRT), a touchscreen, a tactile output device, a light emitting diode (LED), a printer and/or speakers). The interface circuit 1320 of the illustrated example, thus, typically includes a graphics driver card, a graphics driver chip or a graphics driver processor). 
Ramadoss fails to teach “i) totaling all active alarm messages in the specific time range and determining an associated totaling function; ii) identifying local minima of the associated totaling function; and iii) transmitting the identified local minima to the control device”.
Black teaches “c) determining at least one time instant while i) totaling all active alarm messages in the specific time range and determining an associated totaling function” (Fig. 1, 2 and [0005] Disclosed embodiments include charts for viewing event occurrence counts and methods of displaying event occurrence counts using such charts. The charts have layouts that facilitate viewing patterns of event occurrence counts that makes periodic patterns (e.g., hourly or daily) readily apparent to individuals through visual inspection; [0012] FIG. 1 is a flow chart that shows steps in an example method 100 of charting event occurrence counts with a chart having layouts highlighting event occurrence patterns. In one embodiment the event data is alarm data; [0013] Step 102 comprises processing recorded event data obtained during operation of an industrial process over a period of time to generate chart entries representing occurrence counts and chart position information. The event data can be obtained automatically from sensors or by manual (an individual's) entries. The chart position information includes an x-axis with a first time interval between x-positions for the chart entries including a first beginning time and a first ending time, and a y-axis with a second time interval different from the first time interval between y-positions of the chart entries including a second beginning time and a second ending time; [0014] Step 104 comprises computing time division count sums to indicate a relative magnitude of a count sum across the x-positions and a count sum across the y-positions.Fig.2 and  [0016]  The hours on the y-axis and the days of the week on the x-axis may be considered time buckets (as they "hold" event occurrence date) in addition to being time ranges. The time period represented by the entire set of data displayed in the chart 235 need not be explicitly called out on any of the chart axes, but is shown in FIG. 2 using a time range control feature 215 having a time period display portion, that being a five (5) week period as an example; [0020] The "time range control" feature 215 showing "week 28-32" with change button 216 is one arrangement for controlling the display of the total time range of the data in the chart 235.) “ii) identifying local minima of the associated totaling function” (Fig. 2 shows chart with identification of local minima, which the examiner interprets to mean the time instances for which the fewest number of alarms events occurred, as these are scaled to the size of the "bubble" or bar; [0017] The chart entries can be seen to be positioned at intersections between the x-positions and y-positions, with the chart entries being elements shown as bubble elements at the intersections having the bubble size as the feature attribute which indicates a relative magnitude of its event count... A bubble legend 245 is shown on the console 220 which provides some sample bubble size-to-event count conversions; wherein the smallest bubble is applied to the counts with the minimum [0018] The bubble elements 237 vary in area with changes in the value being represented, so their diameter varies as the square root of the display value. This aspect is standard in bubble charts. A typical working system display system auto scales the bubble sizes to the data set to avoid, or at least minimize, overlaps between the largest bubbles; [0019] The time division count sums that indicate a relative magnitude of a count sum across the x-positions and count sums across the y-positions are shown with histograms in the form of rectangular bars and columns as the feature attribute. Bars are positioned for the x-positions adjacent to the ending time of Saturday (Saturday shown as 688 events) and columns for the y-positions adjacent to the ending time 23 hours (23 hours shown as 127 events). The histograms in the form of bars and columns make it possible, for instance, to quickly identify that the day with the lowest alarm count overall in chart 235 is Wednesday, and that the hour with the highest alarm count in a day in chart 235 is 2 am) “and iii) transmitting the identified local minima to the control device, within the specified time range, at which an output alarm message arrives in the technical installation” (Fig.2 shows a display [0009] FIG. 2 is an example console display including a console and a display device shown as a screen displaying an example chart of event occurrence counts having a layout that highlights event occurrence patterns, according to an example embodiment; [0013] Step 101 comprises providing a computing device and a charting algorithm executed by the computing device implementing steps 102-106. Step 102 comprises processing recorded event data obtained during operation of an industrial process over a period of time to generate chart entries representing occurrence counts and chart position information. The event data can be obtained automatically from sensors or by manual (an individual's) entries; [0015] The console 220 includes a computing device 225 (e.g., digital signal processor (DSP)) and an associated memory 221 that stores a disclosed charting algorithm executed by the computing device 225. The chart 235 is generally displayed on the screen 210 and is customized by actions initiated by a process operator within the control room of a plant or on the manufacturing floor, or by a technician, engineer or manager, such as by utilizing the time range control feature 215 provided on the console 220 to set some multiple of the larger time scale for the chart 235; wherein it would be well understand that a display is receiving (i.e. transmitted from) the information for display from a computer/processor).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the alarm timeline of Ramadoss with the ability to total the count of alarms in each time segment of a timeline and identify the time segments with the lowest counts by displaying them as smaller bubbles or bars relative to each time segment as taught by Black because it would gain the added benefit described in paragraphs [0021]-[0025] of Black because “[0026] Seeing the above-described patterns and deriving these preliminary conclusions would be very difficult or not possible using standard alarm viewers, which are essentially text-based multi-line lists.”.  In other words, by incorporating the alarm counting and display methodologies of Black into Ramadoss, a person having ordinary skill would expect to have increased alarm flood understanding as the alarm floods can be attributed to specific times and be visually understood by an operator.  By combining these elements, it can be considered taking the known system that aggregates alarms and displays them along a timeline to show when alarms occur, and improve it with the known system that counts the number of alarms in each time segment and distinguishes the smallest alarm counts with visual elements that correspond to that local minima of alarm counts to achieve the predictable result of an alarm timeline that shows the number of alarms attributed to each time region by visually displaying a sized element that corresponds to those counts of alarms, with the smallest number having the smallest visual indicator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116